DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the preliminary amendment filed on 02/23/2022. New claims 2-20 have been added.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,233,833. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘833 patent contain every element of claims 1-20 of the instant application. 
As shown in the table below, claim 1 of the ‘833 patent comprises the same 
elements as recited in claim 1 of instant application: (1) transmit, by a conference room device, an ultrasonic token; (2) receive, from a user device, a response to the ultrasonic token; (3) determine the conference room device is within range of the user device based on the response; (4) access a service to configure a conference meeting associated with the user device; (5) transmit a request to the user device to prompt a user to start the conference meeting on the conference room device; (6) receive a confirmation response from the user device; and (7) start the conference meeting on the conference room device based on the confirmation response.
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 17/553,218
1. A computer-implemented method comprising: 
(1) transmitting, by a conference room device, an ultrasonic token, wherein the ultrasonic token is a sound wave;


(2) receiving, from a user device, a response to the ultrasonic token; 



(3) determining the conference room device is within range of the user device based on the response; 
(4) accessing a service to configure a conference meeting associated with the user device;

 
(5) transmitting a request to the user device to prompt a user to start the conference meeting on the conference room device; 
(6) receiving a confirmation response from the user device; and 
(7) starting the conference meeting on the conference room device based on the confirmation response.
U.S. Patent No. 11,233,833
1. A computer-implemented method comprising: 
(1) transmitting an ultrasonic token encoded with a current time and a location of a conference room device, wherein the ultrasonic token is a sound wave; 
(2)  receiving from a user device, a response to the ultrasonic token including at least a user identifier; in response to receiving the response within a threshold time, 
(3) determining the conference room device is within range of the user device at the current time; 
(4) accessing a scheduling service to identify a conference meeting associated with the user device that is within the threshold time difference of the current time; 
 (5) transmitting a request to the user device to prompt the user to start the conference meeting; 

(6) receiving a confirmation response from the user; and 
(7) starting the conference meeting based on the confirmation response.



Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 16 of U.S. Patent No. 11,233,833.
Claims 2-3, 9-10 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 15 of U.S. Patent No. 11,233,833.
Claims 4, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 16 of U.S. Patent No. 11,233,833.
Claims 5-6, 12-13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,233,833.
Claims 7, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,233,833.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,516,707. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘707 patent contain every element of claims 1-20 of the instant application. 
As shown in the table below, the combined claims 3, 13 and 14 of the ‘707 patent
comprise the same elements as recited in claim 15 of instant application: (1) transmit, by a conference room device, an ultrasonic token; (2) receive, from a user device, a response to the ultrasonic token; (3) determine the conference room device is within range of the user device based on the response; (4) access a service to configure a conference meeting associated with the user device; (5) transmit a request to the user device to prompt a user to start the conference meeting on the conference room device; (6) receive a confirmation response from the user device; and (7) start the conference meeting on the conference room device based on the confirmation response. 
The difference between the ‘707 patent and the instant application is that the ‘833 patent does not specifically disclose wherein the ultrasonic token is a sound wave. 
However, claims 3-4 and 14 of the ‘707 patent discloses an ultrasonic token emitted from the ultrasonic sensor, and it is well known to the skilled in the art that the ultrasonic sensor component comprises a sound wave generator, which is used for emitting sound wave.
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 17/553,218
15. A non-transitory computer-readable storage medium having stored thereon instructions which, when executed by one or more processors of a computing system, cause the computing system to:  
(1) transmit, by a conference room device, an ultrasonic token, wherein the ultrasonic token is a sound wave;  
(2) receive, from a user device, a response to the ultrasonic token; 
(3) determine the conference room device is within range of the user device based on the response; 


(4) access a service to configure a conference meeting associated with the user device; 







(5) transmit a request to the user device to prompt a user to start the conference meeting on the conference room device; 
(6) receive a confirmation response from the user device; and 
(7) start the conference meeting on the conference room device based on the confirmation response.
U.S. Patent No. 10,516,707
13. A non-transitory computer readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: 






(3) determine that a conference room device is within range of a client device associated with a user based on a ultrasonic sensor of the conference room device; 
 (4) access a scheduling service to identify a conference meeting at a current time associated with a calendar of the user; 
identify a plurality of conference meetings associated with the user; select one of the plurality of conference meetings via a comparison of data associated with the user and other data associated with another user; 
(5) cause the conference room device to emit an audible prompt to start the one of the plurality of conference meetings; 
(6) receive an audible confirmation response from the user; and 
(7) initiate, based on the audible confirmation response, the one of the plurality of conference meetings managed by a collaboration service.

3. The computer-implemented method of claim 2, wherein, the determining that the conference room device is within range of the user comprises 
(2) receiving, from a client device associated with the user, an ultrasonic token emitted from the ultrasonic sensor, and the ultrasonic token is associated with a location and a time.

14. The non-transitory computer readable medium of claim 13, wherein, the instructions further cause the computing system to (1) transmit an ultrasonic token from the ultrasonic sensor, and the ultrasonic token is associated with a location and a time.


Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 16 of U.S. Patent No. 10,516,707.
Claims 2-3, 9-10 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 15 of U.S. Patent No. 10,516,707.
Claims 4, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 14 and 17 of U.S. Patent No. 10,516,707.
Claims 5-7, 12-14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,516,707.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ROSE et al. (US 2017/0264446), in view of TANIOKA (US 2013/0156194).

As to claims 1 and 4, ROSE discloses the invention as claimed, including a computer-implemented method comprising: 
transmitting, by a conference room device, a proximity sensor (¶0051, “the device module 202 detects a client device 102 is within a proximity of a conference device 103 based on a detected signal strength of a signal (e.g., a Wi-Fi signal, a Bluetooth® signal, and/or the like) transmitted or emitted from a client device 102 and/or a conference device 103”; ¶0075, “The short-range wireless communication distance may be detected based on a detected signal transmitted by the client device 102 and/or the conference device 103, based on a strength of the detected signal, based on data from one or more sensors (e.g., proximity sensors, motion sensors, etc.)”); 
determining the conference room device is within range of the user device based on the response (¶0003, “a device module that detects a client device within a short-range wireless communication distance of a conference device”; ¶0011, “detecting, by use of a processor, a client device within a short-range wireless communication distance of a conference device”; ¶0051); 
accessing a service to configure a conference meeting associated with the user device (¶0043, “dynamically connect a client device 102 (e.g., an information handling device 102) to a conference device 103 or resource based on a client device 102 being within a certain proximity of the conference device 103”; ¶0064, “The schedule module 302, in one embodiment, may check a calendar associated with a client device 102 in response to the device module 202 detecting the client device 102 is within a communication proximity of the conference device 103”; ¶0065); 
transmitting a request to the user device to prompt a user to start the conference meeting on the conference room device (¶0004, “a notification module that sends a notification to a client device in response to determining that a conference device is available. A notification may invite a client device to connect to a conference device”; ¶0005, “a notification module sends a notification to a client device in response to determining that a client device is associated with a scheduled conference”; ¶0078, “present a prompt on the client device 102 to confirm whether the user would like to connect to the conference device 103 or not”); 
receiving a confirmation response from the user device (¶0011, “connecting a conference device to a client device in response to receiving a connection confirmation from a client device”; ¶0043, “conference management module 104 is configured to connect the conference device 103 to a client device 102 in response to receiving a connection confirmation from the client device 102”; ¶0058); and 
starting the conference meeting on the conference room device based on the confirmation response (¶0011, “connecting a conference device to a client device in response to receiving a connection confirmation from a client device”; ¶0043, “conference management module 104 is configured to connect the conference device 103 to a client device 102 in response to receiving a connection confirmation from the client device 102”; ¶0058). 

Although ROSE discloses that a conference device includes one or more proximity sensors configured to detect an object within a sensing distance of the conference device (¶0051; ¶0075) and it is well known in the art that the proximity sensors includes ultrasonic sensors, ROSE does not specifically disclose an ultrasonic token, and wherein the ultrasonic token is a sound wave; and receiving, from a user device, a response to the ultrasonic token. 
However, TANIOKA discloses an ultrasonic token (Figs. 3-6; ¶0046, “The emitted and received ultrasonic data signals may include information exchanged between the recording device 102A and the attendee devices 106, 108, 110, which information may be used to authenticate the attendee device 106, 108, or 110 and attendee 112, 114, or 116 as being present at the meeting”; ¶0047, “the ultrasonic data signal emitted by the speaker 202A may be configured such that only an attendee device 106, 108, or 110 that is within a predetermined proximity of the speaker 202A may receive the ultrasonic data signal”; ¶0110), and wherein the ultrasonic token is a sound wave (¶0123, “ultrasonic sound waves”); and receiving, from a user device, a response to the ultrasonic token (¶0046, “In response, the attendee device 106, 108, or 110 may be configured to emit an ultrasonic data signal that is received by the microphone 206 that includes a public key of the attendee device 106, 108, or 110 and an identifier of the attendee device 106, 108, or 110, both encrypted with the public key of the recording device 102A”; ¶0047, “receiving the ultrasonic data signal from the attendee device 106, 108, or 110 encrypted with the recording device's 102A public key sent in the first ultrasonic data signal may confirm that the attendee device 106, 108, or 110 is within the predetermined proximity”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of ROSE to include an ultrasonic token, and wherein the ultrasonic token is a sound wave; and receiving, from a user device, a response to the ultrasonic token, as taught by TANIOKA because it would increase the system functionality by adding the ultrasonic token and improve authentication accuracy (TANIOKA; ¶0046-¶0047).

As to claim 2, ROSE discloses the computer-implemented method of claim 1, wherein the conference meeting is in a calendar associated with the user of the user device, and the user is listed as a participant of the conference meeting (¶0013, “checking a calendar event associated with a client device to determine whether the client device has been invited to a scheduled conference”; ¶0042, “a conference device 103 may be reservable by a user using a calendar application, a scheduling application, a reservation system”; ¶0052, “the notification module 204 determines whether a conference device 103 is available by checking a reservation system for conference devices 103 and/or conference rooms, checking a calendar associated with the conference device”).

As to claim 3, ROSE discloses the computer-implemented method of claim 2, wherein the service is a scheduling service, and configuring the conference meeting comprises identifying an entry for the conference meeting in the calendar (¶0013, “checking a calendar event associated with a client device to determine whether the client device has been invited to a scheduled conference”; ¶0042, “a conference device 103 may be reservable by a user using a calendar application, a scheduling application, a reservation system”; ¶0052, “the notification module 204 determines whether a conference device 103 is available by checking a reservation system for conference devices 103 and/or conference rooms, checking a calendar associated with the conference device”).

As to claim 5, ROSE discloses the computer-implemented method of claim 1, wherein the request is an audible prompt (¶0053, “notify a user that a conference device 103 is available such as text messages, email messages, instant messages, audible”; ¶0078).

As to claim 6, ROSE discloses the computer-implemented method of claim 1, wherein the confirmation response is a verbal confirmation from the user (It is noted that user device include a laptop computer, a tablet computer, a smart phone, or a smart watch. The mobile terminal is capable of sending and receiving voice communication through a communication network).

As to claim 7, ROSE discloses the computer-implemented method of claim 1, wherein the confirmation response is received from a collaboration application on the user device (104, Fig. 1; ¶0011, “connecting a conference device to a client device in response to receiving a connection confirmation from a client device”; ¶0042, “an application/system may be integrated with a user's email client, calendar client, and/or the like”; ¶0043, “conference management module 104 is configured to connect the conference device 103 to a client device 102 in response to receiving a connection confirmation from the client device 102”; ¶0058).

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, ROSE discloses a computing system comprising: one or more processors; and at least one computer-readable storage medium having stored thereon instructions which executed by the one or more processors (¶0045-¶0046).

As to claim 9, it is rejected for the same reasons set forth in claim 2 above.

As to claim 10, it is rejected for the same reasons set forth in claim 3 above.
 
As to claim 11, it is rejected for the same reasons set forth in claim 4 above.

As to claim 12, it is rejected for the same reasons set forth in claim 5 above.
 
As to claim 13, it is rejected for the same reasons set forth in claim 6 above.

As to claim 14, it is rejected for the same reasons set forth in claim 7 above.
 
As to claim 15, it is rejected for the same reasons set forth in claim 1 above. In addition, ROSE discloses a non-transitory computer-readable storage medium having stored thereon instructions executed by the one or more processors (¶0045-¶0046).

As to claim 16, it is rejected for the same reasons set forth in claim 2 above.

As to claim 17, it is rejected for the same reasons set forth in claim 3 above.
 
As to claim 18, it is rejected for the same reasons set forth in claim 4 above.

As to claim 19, it is rejected for the same reasons set forth in claims 5 and 6 above.
 
As to claim 20, it is rejected for the same reasons set forth in claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Griffin (US-10516707), Malegaonkar (US-9554091), Goesnar (US-20150264314), SINHA (US-20150349971), Brady (US-9774824), Rexroad (US-9369186) disclose method and system for managing virtual conferences involving multiple endpoints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        September 23, 2022